internal_revenue_service number release date index number ------------------------- ---------------------- -------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 plr-135533-06 date january legend - a ------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------ ----------------------- ----------------------- ------------------------------------------------------------------------------------------------------ ----------------------- ------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------ -------------- trust state state dear ------------ this letter responds to your letter dated date and subsequent correspondence submitted on behalf of trust requesting rulings under sec_671 and sec_2501 of the internal_revenue_code the information submitted states that a a resident of state proposes to execute trust which will be governed by the laws of state and will have a state corporate trustee b is a sibling of a and c is a child of a b c plr-135533-06 article second a of trust provides that during a’s lifetime the trustee may distribute all or any part of the net_income and principal to such one or more of a b and a’s descendents whenever born and in such shares or proportions as the distribution committee shall determine or may reimburse or provide advances to any person with whom any beneficiary resides for any expenses including without limitation housing housekeeping child care educational and health-related expenses_incurred in connection with caring for such beneficiary provided however that such distributions shall be made only at such time or times as the distribution committee shall by unanimous agreement direct the trustee or either member of the distribution committee acting alone shall so direct the trustee upon obtaining a’s prior written consent to each distribution article second b of trust provides that the trustee shall make no distribution other than as directed by the distribution committee in accordance with the provisions of article second a article second d of trust provides that the trustee shall add all undistributed_net_income to principal at least annually article second e of trust provides that upon the death of a the principal and all income of trust shall be distributed to such one or more persons and in such estates interests and proportions other than a a’s creditors a’s estate or to pay any obligations owed to a’s creditors or the creditors of a’s estate as a directs by a provision of a’s last will and testament duly admitted to probate or by a provision of a revocable inter_vivos_trust which shall by its terms become irrevocable upon a’s death and the assets of which will be includable in a’s gross_estate for federal estate_tax purposes and expressly referring to the power_of_appointment granted to a by article second e it is further provided that a may at any time by a written acknowledged instrument delivered to the trustee release such power_of_appointment with respect to any or all of the property subject_to such power or may further limit the persons or entities in whose favor or the extent to which this power may be exercised any property that a does not effectively appoint through the exercise of the power_of_appointment granted by article second e will be divided into separate and equal shares for a’s then living descendants per stirpes each share so set apart for a child of a shall be administered in accordance with the provisions of article third and each share so set apart for a grandchild of a shall be administered in accordance with the provisions of article fourth article third of trust provides that any property set apart for a child of a will be held in further trust for the child’s life the trustee may distribute all or any part of the net_income and principal to a’s child at any time at the child’s death the property will be distributed to his or her children and will be held in further trust accordance with the plr-135533-06 provisions of article fourth article fourth of trust provides that any property set apart for a descendant other than a child of a will be held in further trust for the descendant’s life the trustee may distribute all or any part of the net_income and principal to a’s descendant at any time at the descendant’s death the property will be distributed to his or her children and will be held in further trust until the maximum period permitted by law at which time it will be distributed outright and free of trust to the then income_beneficiary of the trust article fifth provides that if at a’s death or the termination of any trust created after a’s death none of a’s descendants are then living the trust property shall be divided into two equal shares one share shall be further divided into equal subparts for each then living descendants of b per stirpes and one share shall be further divided into equal subparts for each then living descendant of a’s sister per stirpes each subpart will be held in further trust for a’s niece or nephew for who such subpart was so set apart upon the death of a’s said niece or nephew the trust property will be distributed to the descendants of a’s niece or nephew article ninth a of trust provides that the distribution committee shall initially consist of a’s brother b and child c article ninth b of trust provides that at all times during a’s lifetime the distribution committee will be composed of two beneficiaries of the trust other than a or any spouse of a in the event that b or c are unable to act a’s son will be the first beneficiary to fill the vacant position on the distribution committee thereafter the then eldest beneficiary of the trust shall fill any vacant position on the distribution committee if at any time there are less than two adult beneficiaries the parent or guardian of the next eldest beneficiary shall fill any vacant position on the distribution committee if all of a’s descendants predecease a the distribution committee powers will vest in the trustee you have requested the following rulings so long as the distribution committee is serving no portion of the items of income deductions and credits against tax of trust shall be included in computing the taxable_income deductions and credits of a or any other person under sec_671 the contribution of property to trust by a will not be a completed_gift subject_to federal gift_tax any distribution_of_property from trust to a by the distribution committee will not be a completed_gift subject_to federal gift_tax plr-135533-06 ruling sec_671 provides that where it is specified in subpart e of part i of subchapter_j that the grantor or another person shall be treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against the tax of an individual sec_672 provides for purposes of subpart e the term adverse_party means any person having a substantial_beneficial_interest in the trust which would be adversely affected by the exercise or nonexercise of the power which he possesses respecting the trust sec_673 through specify the circumstances under which the grantor is treated as the owner of a portion of a_trust sec_673 provides that the grantor shall be treated as the owner of any portion of a_trust in which the grantor has a reversionary_interest in either the corpus or the income therefrom if as of the inception of that portion of the trust the value of such interest exceed sec_5 percent of the value of such portion sec_674 provides in general that the grantor shall be treated as the owner of any portion of a_trust in respect of which the beneficial_enjoyment of the corpus or the income therefrom is subject_to a power of disposition exercisable by the grantor or a nonadverse_party or both without the approval or consent of any adverse_party sec_674 provides that sec_674 shall not apply to a power exercisable only by will other than a power in the grantor to appoint by will the income of the trust where the income is accumulated for such disposition by the grantor or may be so accumulated in the discretion of the grantor or a nonadverse_party or both without the approval or consent of any adverse_party under sec_675 and applicable regulations the grantor is treated as the owner of any portion of a_trust if under the terms of the trust agreement or circumstances attendant on its operation administrative control is exercisable primarily for the benefit of the grantor rather than the beneficiary of the trust sec_676 provides that the grantor shall be treated as the owner of any portion of a_trust whether or not he is treated as such owner under any other provision of part i subchapter_j chapter where at any time the power to revest in the grantor title to such portion is exercisable by the grantor or a nonadverse_party or both plr-135533-06 sec_677 provides in general that the grantor shall be treated as the owner of any portion of a_trust whether or not he is treated as such owner under sec_674 whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or the grantor's spouse held or accumulated for future distribution to the grantor or the grantor's spouse or applied to the payment of premiums on policies of insurance on the life of the grantor or the grantor's spouse sec_678 provides a general_rule that a person other than a grantor shall be treated as the owner of any portion of a_trust with respect to which such person has a power exercisable solely by himself to vest the corpus or the income therefrom in himself based solely on the facts and representations submitted we conclude an examination of trust reveals none of the circumstances that would cause a or any other person to be treated as the owner of any portion of trust under sec_673 sec_674 sec_676 sec_677 or sec_678 we further conclude that an examination of trust reveals none of the circumstances that would cause administrative controls to be considered exercisable primarily for the benefit of a or any other person under sec_675 thus the circumstances attendant on the operation of trust will determine whether a or any other person will be treated as the owner of any portion of trust under sec_675 this is a question of fact the determination of which must be deferred until the federal_income_tax returns of the parties involved have been examined by the office with responsibility for such examination ruling sec_2 and sec_2501 provides for the imposition of a gift_tax on the transfer of property by gift sec_2511 provides that the gift_tax applies to a transfer by way of gift whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-2 of the gift_tax regulations provides that a gift is complete as to any property with respect to which the donor has so parted with dominion and control as to leave the donor with no power to change the disposition of the property whether for the donor's own benefit or for the benefit of another but if upon a transfer of property whether in trust or otherwise the donor reserves any power over its disposition the gift may be wholly incomplete or may be partially complete and partially incomplete depending upon all the facts in the particular case accordingly in every case of a transfer of property subject_to a reserved power the terms of the power must be examined and its scope determined plr-135533-06 sec_25_2511-2 provides an example where the donor transfers property in trust to pay the income to the donor or accumulate it in the discretion of the trustee and the donor retains a testamentary power to appoint the remainder among the donor's descendants the regulation concludes that no portion of the transfer is a completed_gift however if the donor had not retained a testamentary_power_of_appointment but had instead provided that the remainder should go to x or his heirs the entire transfer would be a completed_gift sec_25_2511-2 provides that a gift is incomplete in every instance in which a donor reserves the power to revest the beneficial title in himself or herself a gift is also incomplete if and to the extent that a reserved power gives the donor the power to name new beneficiaries or to change the interests of the beneficiaries as between themselves unless the power is a fiduciary power limited by a fixed_or_ascertainable_standard under sec_25_2511-2 a donor is considered as possessing a power if it is exercisable by the donor in conjunction with any person not having a substantial adverse_interest in the disposition of the transferred property sec_25_2511-2 provides that the relinquishment or termination of a power to change the beneficiaries of transferred property occurring otherwise than by death of the donor is regarded as the event which completes the gift and causes the gift_tax to apply see also 308_us_39 sec_2514 provides that in the case of a power_of_appointment created after date the exercise or release of a general_power_of_appointment shall be deemed a transfer of property by the individual possessing such power sec_2514 provides that the term general_power_of_appointment means a power exercisable in favor of the individual possessing the power the individual's estate the individual's creditors or the creditors of the individual's estate sec_25_2514-1 provides that a power_of_appointment is not a general power if by its terms it is exercisable only in favor of one or more designated persons or classes other than the possessor or his creditors or the possessor's estate or the creditors of the estate sec_2514 provides that in the case of a power_of_appointment created after date that is exercisable by the possessor only in conjunction with another person if the power is not exercisable by the possessor except in conjunction with a person having a substantial interest in the property subject_to the power which is adverse to the exercise of the power in favor of the possessor then the power is not a general_power_of_appointment for purposes of sec_2514 a person who after the death of the possessor may be possessed of a power_of_appointment with respect to the property subject_to the possessor's power which he may exercise in his own favor shall be deemed as having an interest in the property and such interest shall be plr-135533-06 deemed adverse to such exercise of the possessor's power sec_25_2514-3 provides in part that a co-holder of a power_of_appointment has no adverse_interest merely because of his joint possession of the power nor merely because he is a permissible appointee under a power however a co-holder of a power is considered as having an adverse_interest where he may possess the power after the possessor's death and may exercise it at that time in favor of himself his estate his creditors or the creditors of his estate thus for example if x y and z held a power jointly to appoint among a group of persons which includes themselves and if on the death of x the power will pass to y and z jointly then y and z are considered to have interests adverse to the exercise of the power in favor of x similarly if on y's death the power will pass to z z is considered to have an interest adverse to the exercise of the power in favor of y sec_25_2514-1 provides that the term power_of_appointment does not include the powers reserved by a donor to himself or herself however no provision of sec_2514 or the applicable regulations is to be construed as limiting the application of any other code section or provision of the regulations in this case a retains a limited testamentary power to appoint the trust corpus and accumulated income to any persons other than a a’s creditors a’s estate or the creditors of a’s estate in view of this retained power a's transfer of property to trust will not be a completed_gift subject_to federal gift_tax see sec_25_2511-2 however a will be treated as making a taxable gift at such time as trust corpus or income is distributed to a beneficiary other than a or if during a 's lifetime a releases the testamentary power to appoint the trust property see sec_25_2511-2 in addition b and c as members of the distribution committee have the power to distribute trust income and corpus to themselves however b's power can only be exercised with the consent of a or c and c's power can only be exercised with the consent of a or b further on the death of either b or c the deceased's power will devolve to the survivor and a’s son jointly therefore b and c will not have a general_power_of_appointment by reason of the joint distribution power see sec_25_2514-3 accordingly during the period the distribution committee consists of b and c neither b nor c will be treated as making a taxable gift if trust corpus or income is distributed to a under the terms of trust except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-135533-06 in accordance with the power_of_attorney on file with this office copies of this letter are being sent to the taxpayer’s authorized representatives sincerely bradford r poston senior counsel branch office of the associate chief_counsel passthroughs special industries
